Exhibit 32.1 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER UNDER 18 U.S.C. SECTION 1 OF THE SARBANES-OXLEY ACT 0F 2002 I, Michael Marckx, the President and Chief Executive Officer of SPY Inc. (the “Company”), certify for the purposes of Section1350 of Chapter 63 of Title 18 of the United States Code that, to my knowledge, (i) the annual report of the Company on Form10-K /A for the year ended December31, 2012 (the “Report”), fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, and (ii) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 5, 2013 By: /s/ Michael Marckx Michael Marckx President and Chief Executive Officer (Principal Executive Officer) I, James McGinty , Chief Financial Officer and Treasurer of SPY Inc. (the “Company”), certify for the purposes of Section1350 of Chapter 63 of Title 18 of the United States Code that, to my knowledge, (i) the annual report of the Company on Form10-K /A for the year ended December31, 2012 (the “Report”), fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, and (ii) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 5 , 2013 By: /s/ James McGinty James McGinty Chief Financial Officer, Treasurer and Secretary (Principal Financial Officer and Principal Accounting Officer)
